OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury for murder and punishment was set at life imprisonment. The conviction was affirmed after an affirmative finding was deleted in LeBlanc v. State, 737 S.W.2d 865 (Tex.App. — Houston [14th] 1987). Appellant filed a petition for discretionary review raising five grounds for review.
We have considered the issues raised and find that the Court of Appeals reached the correct result. The petition for discretionary review will be refused; however, a disclaimer is necessary. When considering appellant’s first point of error regarding the evidence corroborating an accomplice witness’ testimony, the Court of Appeals states that the corroborative evidence “need only make the accomplice witness’ testimony more likely than not.” Id. at 867-68. This test was specifically rejected in Reed v. State, 744 S.W.2d 112 (Tex.Cr.App.1988), and cases cited therein at p. 125, footnote 10. We refuse appellant’s petition for discretionary review but disclaim the language in the Court of Appeals’ opinion which conflicts with the holding in Reed, supra.
Otherwise, the opinion of the Court of Appeals is affirmed.